UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No.: 0-12122 April 9, 2013 Date of report (date of earliest event reported) Apollo Solar Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 0-12122 84-0601802 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) No. 485 Tengfei Third Shuangliu Southwest Airport Economic Development Zone Shuangliu, Chengdu People’s Republic of China 610207 (Address of principal executive offices)(Zip Code) +86 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Director; Election of Director On April 9, 2013, Mr. Renyi Hou resigned from his position as a member of the board of directors of Apollo Solar Energy, Inc.Mr.Hou’s resignation was not related to any disagreement or dispute with the Company. On that same day, the board of directors elected Mr. Cheng Liu to serve as a member of the Board of Directors.Mr. Liu, who is 58, is a senior certified public accountant in China.Until 2010 Mr. Liu was employed as Chairman of Tianyuan Securities Co., Ltd.Prior to assuming that position, Mr. Liu was the President of the Heilongjiang Trust and Investment Co., Ltd. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. APOLLO SOLAR ENERGY, INC. April 15, 2013 By: /s/ Jingong Pan Name:Jingong Pan Title: Chief Executive Officer
